Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on May 12, 2022. Claims 2, 4, 7, 9, 13 and 17 were canceled. Claims 1, 3, 5-6, 8, 10-12, 14-16 and 18-22 are now pending in the application.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jun Li (Reg. No. 70,074) on 05/26/2022.
The application has been amended as follows: 

IN THE CLAIM:
The following change to the claim 9 has been approved by the examiner and agreed upon by applicant:

Claim 9
- line 1, “9. (Currently Amended)” has been changed to -- 9. (Cancelled) --.

Information Disclosure Statement
4. 	The information disclosure statement filed 04/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
5.	Applicant’s amendment/arguments filed on 05/12/2022, are acknowledged. With respect to the rejections of claims 1, 3-6 and 8-22 under 35 U.S.C. 103, the applicant’s outstanding amendment/arguments (see REMARKS, pages 7-9) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/13/2022 has been withdrawn.

Allowable Subject Matter
6.	Claims 1, 3, 5-6, 8, 10-12, 14-16 and 18-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The instant application claims essentially same subject matters of parent application 15/933,589, previously prosecuted and issued into patent number 10,609,690. Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,609,690. However, the terminal disclaimer in the outstanding response filed on 11/19/2021 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 15/933,589 as incorporated hereinafter. 
Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 6) and method (claim 1) by the terminal device or processor in the terminal device, comprising, among other limitation, the novel and unobvious limitations as “ ... dropping physical uplink channel transmission to the base station in the at least one symbol on a second carrier ... ; wherein a duration of the at least one symbol is more than or equal to a sum of a first duration and a second duration, the first duration is equal to a duration of sending a sounding reference signal, and the second duration is equal to a duration of carrier switching performed by the terminal device.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3, 5, 8, 10 and 19-20.
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 15) and method (claim 11) by the base station or processor in the base station for performing reception of sounding reference signal transmission as the same manner set forth in claims 1 and 6, structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 12, 14, 16, 18 and 21-22.

7. 	References U.S. 9,204,406; U.S. 10,368,322 and U.S. 10,681,701 are cited because they are put pertinent to improve the signals’ transmission in wireless telecommunication network. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

May 26, 2022